Citation Nr: 1752244	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  15-03 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether reduction in the rating for left knee laxity from 20 percent to 0 percent was proper.

2. Entitlement to an initial compensable rating for a right foot Lisfranc injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel


FINDINGS OF FACT

1. Examinations of the Veteran's left knee since 2013 have not shown any instability or laxity.

2. The Veteran was provided with notice of the proposed reduction for his service-connected left knee laxity from 20 percent to 0 percent.

3. The Veteran's right foot Lisfranc injury manifested as mild swelling, pain to palpation and manipulation, with no evidence of instability or abnormal flexion or extension.


CONCLUSIONS OF LAW

1. The RO satisfied the procedural requirements governing the reduction in rating for the Veteran's service-connected left knee laxity prior to effectuating the reduction on May 1, 2013.  38 C.F.R. § 3.105 (2017).

2. The reduction from 20 percent to 0 percent, effective May 1, 2013, for the Veteran's service-connected left knee condition was warranted and restoration is denied.  38 U.S.C. §§ 1155, 5112 (2012); 38 C.F.R. §§ 3.105, 3.344, 4.59, 4.71a, Diagnostic Code 5257 (2017).

3. The criteria for an initial rating of 10 percent, but no greater, for a right foot Lisfranc injury have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from December 1964 through December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2012 and January 2013 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared before the undersigned Veterans Law Judge at a September 2017 videoconference hearing.  A transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

Further, the Veteran has not alleged any deficiency with the conduct of his hearing before the undersigned with respect to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.


Issue 1: Whether reduction in the rating for left knee laxity from 20 percent to 0 percent was proper.

The Veteran's left knee laxity was rated as 20 percent disabling under Diagnostic Code 5257 until May 1, 2013, when his rating was reduced to 0 percent disabling under the same code.  He remains in receipt of a separate 10 percent rating for arthritis with limited motion.

With regard to the issue of the appropriateness of the rating reduction, all evidence of record was reviewed and considered, and the relevant evidence is summarized below.

Where a reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Unless otherwise provided, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).

The rating reduction was proposed in a July 2012 rating decision.  At the time, the RO explained the evidence showed a sustained period of improvement in the Veteran's left knee disability, as no laxity or instability had been shown in the December 2008 or December 2011 VA examinations.

In July 2012, the RO sent a letter to the Veteran notifying him that he had a period of 60 days within which to submit additional evidence showing that the reduction should not have been made and that if additional evidence was not received within that period, the rating would be reduced.  The Veteran submitted a written statement disagreeing with the proposed reduction, but did not submit any additional medical evidence.  Therefore, the July 2012 letter provided proper notice in accordance with 38 C.F.R. § 3.105.  In January 2013, the RO contacted the Veteran by telephone to see if he wanted an additional examination for his left knee.  The Veteran requested his case go to the Ratings Veterans Service Representative for final determination.  

In a January 2013 rating decision, the RO reduced the disability rating for the Veteran's service-connected left knee laxity from 20 percent to 10 percent effective May 1, 2013.  In this decision, the RO noted the Veteran did not submit any additional medical evidence demonstrating he continued to have laxity or instability of the left knee.  It also noted that once the final action was effectuated, his combined evaluation would drop from 40 percent to 30 percent.

Where a rating has been in effect for five years or more the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher disability rating.  Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).

The provisions of 38 C.F.R. § 3.344 require that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown v. Brown, 5 Vet. App. 413, 417 (1993).  In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).  Where, however, the rating was continued in order to see if improvement was in fact shown, the comparison point could include prior examinations as well.  Collier v. Derwinski, 2 Vet. App. 247 (1992).

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  However, post-reduction evidence may not be used to justify an improper reduction.  In general, the RO's reduction of a rating must have been supported by the evidence on file at the time of the reduction.  Pertinent post-reduction evidence favorable to restoring the rating, however, also must be considered.  See id.

At the time of the January 2013 decision which reduced the disability rating for the service-connected knee laxity, the 20 percent rating had been in effect since June 2003.  Thus, as the rating had been in effect for more than five years at the time of the reduction, the provisions of 38 C.F.R. § 3.344 apply in this case.

The burden of proof is on VA to establish that a reduction is warranted by a preponderance of the evidence. Where VA has reduced a Veteran's rating without observing applicable laws and regulations, such a rating is void ab initio and it will be set it aside as not in accordance with the law.  Kitchens v. Brown, 7 Vet. App. 320 (1995).

Turning to the medical evidence of record, the Veteran was afforded a VA examination for his left knee disability in December 2011.  Physical examination revealed no anterior, posterior, or medial-lateral instability.  There was also no evidence or history of recurrent patellar subluxation.  A previous VA examination in December 2008 had also found no signs of laxity, instability, or subluxation.

The Veteran submitted private medical records dated February 2013.  The Veteran reported pain, swelling, popping, stiffness, catching, and weakness.  Physical examination revealed his left knee was stable to manipulative stress with some varus collapse and had normal patella tracking with no apprehension to subluxation attempts.  The same physician filled out a Disability Benefits Questionnaire in July 2013.  Again, physical examination showed no anterior, posterior, or medial-lateral instability.

The Veteran continued to seek private medical treatment for his left knee disability and complained of pain, swelling, popping, stiffness, catching, weakness, and difficulty with walking, kneeling, squatting, and climbing stairs.  However, physical examinations conducted from June 2013 to August 2016 showed his left knee was stable to manipulative stress with some varus collapse and had normal patella tracking with no apprehension to subluxation attempts.

In March 2017, the Veteran underwent a consultation for knee surgery.  The medical record noted that he had instability of the knee; however this is listed as part of the Veteran's history of his present illness.  It was also noted the Veteran had not fallen in the last 12 months.  Upon physical examination, distal ligamentous stability showed a slightly soft Lachman test.

A private medical record from September 2017 found the Veteran's knee was stable to manipulative stress, with some varus collapse and had normal patella tracking with no apprehension to subluxation attempts.

During his September 2017 Board hearing, the Veteran testified that his knee gives out or buckles, causing him to fall.  He also reported that he wears a knee brace to prevent his knee from buckling during activity.

The Board notes that the Veteran is already being compensated for the pain and any limitation of motion in his left knee with a separate 10 percent disability rating under Diagnostic Code 5260.  He also has a separate noncompensable disability rating under Diagnostic Code 5261 for limitation of flexion.  The reduction currently on appeal did not impact those ratings.

The preponderance of the evidence indicates the Veteran's left knee does not have any objective signs of laxity or subluxation.  The last time any examination found laxity or instability of his left knee was in February 2008.  All subsequent physical examinations have shown no evidence of laxity.  Although the March 2017 surgery consultation showed a mildly "soft" Lachman test, subsequent medical records indicated the Veteran's left knee showed no sign of instability with manipulation.  Further, the March 2017 report noted the Veteran had not fallen within the last 12 months and none of his private medical records from February 2013 through September 2017 noted any reports of falls due to buckling, giving way, or other reports of instability.

Although the Veteran continued to report that his left knee was unstable, the medical evidence simply does not establish that he had recurrent subluxation or lateral instability throughout the period on appeal.  The Veteran contended that the grant of service connection for his right foot Lisfranc injury secondary to his left knee buckling proved his knee was still unstable.  However, that injury was in 2007 and does not reflect the severity of his symptoms at the time of the rating reduction.  The Board finds the Veteran's subjective reports of instability are not as probative as the objective medical evidence demonstrating improvement in the left knee disability.

Furthermore, the Board finds that the evidence of record discussed above clearly reflects that the improvement in the Veteran's left knee laxity was sustained.  Private treatment records from February 2013 through September 2017 showed no evidence of instability.    Further, VA examinations in December 2008 and December 2011 found no evidence of laxity, instability, or subluxation upon physical examination of the Veteran's knee.  This improvement was not documented solely in a single examination but was noted in several VA examinations and private, outpatient medical records.

Based on the foregoing, the Board finds the reduction in rating for the Veteran's left knee laxity was warranted as of May 1, 2013, under Diagnostic Code 5257.  It is clear from a longitudinal review of medical evidence over a period of years - both through VA examinations and outpatient, private treatment - that the rating reduction was proper and that the Veteran was not entitled to a compensable rating effective May 1, 2013.  Accordingly, the Veteran's claim for restoration of a 20 percent rating, as of May 1, 2013, is denied.



Issue 2: Entitlement to an initial compensable rating for a right foot Lisfranc injury.

The Veteran was granted service connection and assigned a noncompensable rating for a right foot Lisfranc injury effective June 2008 under Diagnostic Code 5284.  The Veteran expressly contends that he is entitled to a higher rating due to pain and swelling.

Private medical records show the Veteran sustained an injury to his right foot in December 2007.  Physical examination indicated moderate edema noted in his dorsal and mid foot, and ecchymosis of his dorsal mid-foot.  Soft tissue swelling was noted on his x-rays.  X-rays taken in February 2008 showed healing of the second metatarsal with some lateral shift noted.  He was diagnosed with a right foot second metatarsal fracture.  Physical examination revealed mild swelling, pain to palpation at the base of the first and second metatarsal, and pain with manipulation.  A follow-up evaluation in April 2008 showed no swelling or tenderness.  However, in June 2016, the Veteran was again experiencing pain in his right foot and physical examination revealed some mild swelling with pain upon standing.

The Veteran was afforded a VA examination in December 2011.  The Veteran reported occasional pain at the dorsum of his right foot upon standing in the morning, walking on the beach with no shoes, and changes in the weather.  He did not have hammer toes, hallux valgus, hallus rigidus, pes cavus, or nonunion of the tarsal or metatarsal bones.

A September 2017 private medical record noted the Veteran continued to report right foot pain.  The physician noted he had a remote history of a Lisfranc injury with secondary arthritis.  Physical examination showed mild swelling, pain to palpation at the base of the second and third metatarsals, and pain to manipulation.  Flexion and extension of his digits remained intact and there was no instability.

During his September 2017 Board hearing, the Veteran testified that he was able to stand for long periods of time, experienced sharp pain upon standing, and experienced pain after walking on hard pavement for approximately one block.  He also reported that he did not receive medical treatment, such as injections, for his foot pain, but he wore non-prescription inserts in his shoes.  Finally, he testified that he needed to elevate his foot for approximately one hour a couple times a week to reduce swelling.

Review of the medical records reflects the Veteran experiences moderate symptoms due to his foot injury.  Physical examination of his right foot continuously showed mild swelling and pain with palpation and manipulation.  The Veteran reported that he could walk approximately one block on hard pavement before the onset of pain.  He was not prescribed orthotics inserts and did not require any other assistive devices, such as the use of a cane.

The evidence does not establish he experienced moderately-severe or severe symptoms.  His condition was managed without any prescribed treatment or assistive devices and his foot pain did not interfere with his ability to work.  Finally, his most recent private examination in September 2017 found only mild swelling with pain, but noted no gross instability or loss of flexion or extension of the digits.  Therefore, the evidence does not establish the Veteran experienced symptoms comparable with a moderately-severe or severe foot injury.

As such, entitlement to an initial rating of 10 percent, but no greater, is warranted for the Veteran's service-connected right foot Lisfranc injury.












[Continued on Next Page]
ORDER

The rating reduction from 20 percent to 0 percent for service-connected left knee laxity, effective May 1, 2013, was proper, and restoration of the prior rating is denied.

Entitlement to an initial rating of 10 percent, but no greater, for service-connected right foot Lisfranc injury is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


